Title: To George Washington from John Hyde, 23 December 1793
From: Hyde, John
To: Washington, George


          
            Honor’ed Sir
            New York Decer 23. 1793
          
          your Letter of the 20 I am favour’d with, I have
            communed with Mr Baur on the Several parts of it he Excepts the fortytwo Guineas a year,
            I have taken the Liberty to send him to philadelphia, he will deliver this Letter to
            your Excellence, and I hope he will be a good and faithfull Sart. I am your Excellence’s most obliged most Humble Sart to
            Command
          
            John Hyde
          
        